Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 6: The present invention is directed to a non-transitory CRM and image processing apparatus configured to determine whether reading order of a plurality of documents is appropriate. None of the prior art searched and of record neither anticipated nor suggests the claimed combinations of making a determination as to whether reading order of the documents is appropriate by estimating the anteroposterior relationship among the pages based on presence or absence of the heading region in the document data of the individual pages, wherein the controller executes detection of a blank region in a lower portion of a page on the document data of the individual pages and estimates the anteroposterior relationship of the pages based on presence or absence of the heading region and presence or absence of the blank region in the document data of the individual pages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG D TRAN/Primary Examiner, Art Unit 2675